Citation Nr: 0419988	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 40 percent for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1954 through March 1956. 

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

On VA Form 646, dated in September 2003, the veteran's 
representative raised contentions to the effect that 
service connection was warranted for the veteran's high 
blood pressure and heart disease.  He claimed that each of 
those disorders was the result of the veteran's service-
connected duodenal ulcer and that service connection was, 
therefore, warranted on a secondary basis.  38 C.F.R. 
§ 3.310(a) (2003).

In March 2004, the veteran had a hearing before the Board 
in Washington, DC.  During that hearing, the veteran 
raised contentions to the effect that service connection 
was warranted for scars and adhesions resulting from 
multiple surgeries to correct the veteran's duodenal 
ulcer.  Consequently, he maintained that service 
connection was warranted for each of those disorders.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994). 

The claims of entitlement to service connection for high 
blood pressure, heart disease, and scars and adhesions 
resulting from surgery have not been certified to the 
Board on appeal nor have they otherwise been developed for 
appellate purposes.  Therefore, the Board has no 
jurisdiction over any of those claims and none will be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2003).  They are, however, referred to 
the RO for appropriate action.

After reviewing the record, the Board is of the opinion 
that additional development of the evidence is warranted 
prior to further consideration by the Board.  Accordingly, 
the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks a rating in excess of 40 percent for his 
service-connected duodenal ulcer.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2003).  

The veteran's duodenal ulcer is rated in accordance with 
38 C.F.R. § 4.114, Diagnostic Code 7305.  Under that code, 
a 60 percent rating is warranted when the disease is 
productive of severe impairment.  In such cases, the 
associated pain is only partially relieved by standard 
ulcer therapy, and there is periodic vomiting and 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment 
of health.  A 40 percent rating is warranted for 
moderately severe impairment.  In such cases, the 
veteran's health is also impaired but less severely than 
required for a 60 percent rating.  The ulcer disease is 
manifested by anemia and weight loss; or by recurrent 
incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year.

In March 2003, the veteran was examined by the VA to 
determine the extent of his service-connected duodenal 
ulcer.  Following the examination, the examiner found, in 
part, that the veteran had mild anemia.  Although she 
concluded that it was unrelated to his service-connected 
ulcer disease, she did not identify the source of that 
anemia.

In July 2003, the veteran reported that in May that year 
he had been treated for ulcer disease at the VA Medical 
Center (MC) in Madison, Wisconsin (VA Form 21-4142).  
Evidence currently on file shows the veteran was last 
treated at the Madison VAMC in February 2003.  There is no 
evidence that the VA has requested records from the 
Madison VAMC reflecting the veteran's treatment after that 
date.

During his hearing at the Board in March 2004, the veteran 
testified that approximately three years earlier, he had 
been hospitalized at the Chicago VAMC (West Side), at 
least in part, for treatment of his service-connected 
ulcer disease.  He also testified that he had last been 
treated for ulcer disease at the Madison VAMC in December 
2003.  

A review of the record discloses that from March through 
April 1999, the veteran was hospitalized at the Chicago 
VAMC (West Side) for the treatment of cardiovascular 
disease.  There is no evidence that he has been 
hospitalized during the last several years for the 
treatment of his ulcer disease.

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  Inasmuch as there may be 
relevant evidence which has not yet been associated with 
the veteran's claims folder, the case is remanded for the 
following actions:

1.  Ensure compliance with the VA's 
duties to assist the appellant in the 
development of her claims, as set 
forth in 38 U.S.C.A. §§ 5103, 5103A 
and 38 C.F.R. § 3.159.  In particular, 
ensure that the veteran has been 
notified of the following:  (1) the 
information and evidence not of record 
that is necessary to substantiate his 
specific claim; (2) the information 
and evidence that VA will seek to 
provide; (3) the information and 
evidence that the veteran is expected 
to provide; and (4) the need to 
furnish the VA any evidence in his 
possession that pertains to any of his 
claims, i.e., something to the effect 
that he should give the VA everything 
he has pertaining to his claims. 
2.  Request that the Madison VAMC 
furnish records reflecting the 
veteran's treatment at that facility 
from February 2003 through the 
present.

3.  Request that the veteran furnish 
the names, addresses, and approximate 
dates of treatment or examination, of 
all health care providers who may 
possess additional records pertinent 
to his claim of entitlement to an 
increased rating for a duodenal ulcer.  
In particular, request that he 
identify any periods during the last 
several years, when he was 
hospitalized at the Chicago VAMC (West 
Side) for the treatment of ulcer 
disease.  Then, request any records so 
identified directly from the health 
care providers.  Also request that the 
veteran furnish any such records in 
his possession.

4.  When the actions in paragraph 2 
and 3 have been completed, schedule 
the veteran for a gastroenterological 
examination to determine the extent of 
his service-connected ulcer disease.  
All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  In 
performing the examination, the 
examiner must state the following:  

a)  Whether the veteran's ulcer 
disease is manifested by anemia 
and weight loss or by recurrent 
incapacitating episodes averaging 
10 days or more in duration at 
least four or more times a year.
b)  Whether there is pain 
associated with the veteran's 
ulcer disease, and if so, whether 
it is only partially relieved by 
standard ulcer therapy.

c)  Whether the veteran's ulcer 
disease is manifested by periodic 
vomiting and recurrent 
hematemesis or melena, with 
symptoms of anemia and weight 
loss productive of definite 
impairment of health.  

Finally, the examiner must provide an 
opinion as to the degree of impairment 
resulting from the veteran's service-
connected ulcer disease (e.g., mild; 
moderate; moderately severe, or 
severe).  The rationale for all 
opinions must be set forth in writing.

5.  When all of the requested actions 
have been completed, undertake any 
other indicated development and then 
readjudicate the issue of entitlement 
to a rating in excess of 40 percent 
for the veteran's service connected 
ulcer disease.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



_________________________________________________
	KATHLEEN GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).



